Chief Justice Mebcxjr
delivered the opinion of the court, January 4th, 1886.
This bill seeks to enjoin the commissioners of the county of Allegheny against making a contract for the erection of a new court-house and jail, which they allege will create an indebtedness in excess of the constitutional limit.
Art. IX., sect. 8, of the Constitution, inter alia, prohibits any municipality from increasing its indebtedness to an amount exceeding two per centum upon its assessed valuation of prop*80erty without the assent of the electors thereof at a public election.
The assent of the electors was not obtained to the debt in question.
The appellants do not now allege that the increase of debt, rendered necessary by this contract, exceeds two per centum upon the assessed value of the taxable jnoperty in the county, as such assessed value was fixed and determined by the last preceding assessed valuation thereof. They, however, attack the validity of that assessment as a proper basis to determine the constitutional limitation of the indebtedness of the county. They claim that offices, posts of profits, and occupations were improperly included as subjects of taxation. This constitutes the only objection urged on the argument.
If these items were' properly within the meaning of the section of the Constitution cited, the proposed increase of indebtedness does not reach the limitation imposed thereby.
It is claimed that the term taxable property, in its ordinary sense, means such as is susceptible of ownership or possession. It is true there is not such a property in an office or occupation as to subject it to seizure on execution, yet the possessor thereof has a property therein — and the law gives him a remedy when his reasonable profits derived therefrom are unjustly assailed, and his skill and proper conduct therein maligned.
Why, then, does not the constitutional power of taxation extend to, and for all purposes fairly include such taxation ?
The taxing power of this commonwealth is vested absolutely in the legislature. When not prohibited by the Constitution, the onty limitation in the exercise of that power is its own discretion: (Penna. R. R. Co. et al. v. The City of Pittsburgh, 14 Pitts. Leg. Jour. 289.)
The Constitution, which went into effect in January, 1874, does not name the specific articles or kinds of propei^ subject to taxation. It wisely left that to sound legislative discretion. There is nothing therein indicating an intention to prohibit the imposition of taxes on any species of property previously subjected thereto.
Section 8, of the Act of 11th April, 1799, (3 vol., Laws of Pa., 395), subjected to taxation, offices and posts of profit, trades, professions and occupations, with some exceptions.
The Act of 15th April, 1834, in substantially the same language, recognized the same as property, and subjected them to taxation.
With the single exception of the salaries of law judges, protected from reduction by the Constitution (Commonwealth v. Mann, 5 W. & S. 403), the exercise of legislative action in taxing such subjects generally has not been questioned. *81When the people gave effect to the present Constitution, the presumption is that they acted with a knowledge and understanding of the species of property which had been subjected to taxation for three quarters of a century.
Section 2, of the Act of 20th April, 1874 (Pur. Dig., p. 1928), inter alia, declares: “Any county.....may'incur debt or increase its indebtedness to an amount in the aggregate not exceeding two per centum upon the assessed value of the taxable property therein, as fixed and determined by the last preceding assessed valuation thereof.”
The tax had been laid' at the commencement of the year with all due formality. The subjects on which the taxes were imposed had not been questioned. The last preceding assessment had established the valuation thereof. When the county commissioners entered into the contract in question in September following, they had a right to adopt that valuation as the basis of their action. They did so. They were not required to look behind it. They recognized its validity, and made their action conform thereto. Whatever questions might arise as to the character of these items for some purposes, yet for the purpose we are now considering, they were correctly treated as taxable property within the meaning of the Constitution. The case of Banger’s Appeal, (16 W. N. C., 289), is not in conflict with this conclusion. That was an attempt to impose an income tax under an invalid city ordinance taxing occupations.
Decree affirmed, and appeal dismissed at the costs of the appellants.